Appeal by defendant from a judgment of the County Court, Nassau County, rendered December 7, 1979, convicting him of burglary in the third degree, grand larceny in the second degree, criminal possession of stolen property in the third degree, and unlawful possession of marihuana, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. Under the circumstances of this case, at the time defendant was questioned by Detective William Noble he was in police custody and entitled to Miranda warnings. Absent such warnings, the statements made by the defendant to Detective Noble should have been suppressed. Damiani, J. P., Titone, Mangano and Gibbons, JJ., concur.